DETAILED ACTION
This Office Action is in response to Applicant’s restriction response filed 30 July 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction
Applicant’s election without traverse of Group III (claims 13-14) in the reply filed on 30 July 2021 is acknowledged.
Claims 1-12 were cancelled and therefore no longer under further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 July 2021. 


Election of Species
Applicant elected Species A(i) and B(iv) with traverse. The traversal is on the ground(s) that MPEP 808.01(a) states that in applications containing only generic claims should not require an election of species. 
This argument is persuasive and the election of species requirement is withdrawn. 
The Office notes that MPEP 808.01(a) states “If applicant presents species claims to more than one patentably distinct species of the invention after an Office action on only generic claims, with no restriction requirement, the Office may require the applicant to elect a single species for examination.” and therefore may require an election of species if multiple species are presented after an Office Action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13-14, 17-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mann et al. (US Patent 6,605,094). 
Claim 13: Mann’094 discloses a tool (Figure 8) for pulling an implantable lead extension (34) through a subcutaneous tunnel of a patient (column 4, lines 29-30). 
The tool includes a handle (10), a shaft (12) extending from the handle, and a tip in the form of a carrier (32). 

There is a body (40) that is removably positionable within the cavity that creates an interference fit with the tip (Figures 8, 8a; column 6, lines 17-20). 
Claim 14: The body (40) comprises a tip portion (34) that is located externally of the cavity (28) and forms an end opposite to the handle (10) (Figures 8, 8a). 

Claim 17: The tip includes a first proximal portion comprising a hollow tapered cylinder (see VERSION A annotated copy of Figure 8a below). 
VERSION A

    PNG
    media_image1.png
    363
    635
    media_image1.png
    Greyscale

Claim 18: Figure 7 shows the first proximal portion (identified in the rejection to claim 17 above) is a complete circumferential cylinder. 
Claim 19: The partial cylindrical wall of the carrier comprises a middle portion (see VERSION A annotated copy of Figure 8a in the rejection to claim 17 above). 

Claim 22: The distal portion of the carrier includes a passageway configured to receive the lead extension (34) (Figures 7, 8, 8a). 
	Claim 23: The cavity (28) is configured to receive a connector body (40) of a lead extension (34). 
Claim 17 ALTERNATE INTERPRETATION: The tip includes a first proximal portion comprising a hollow tapered cylinder (see VERSION B annotated copy of Figure 8a below). 

    PNG
    media_image2.png
    368
    635
    media_image2.png
    Greyscale

Claim 19 ALTERNATE INTERPRETATION: The partial cylindrical wall of the carrier comprises a middle portion (see VERSION B annotated copy of Figure 8a in the rejection to claim 17 above). 
Claim 20 ALTERNATE INTERPRETATION: The distal portion of the carrier is a hollow tapered cylinder (see VERSION B annotated copy of Figure 8a in the rejection to claim 17 above). 
. 
Claims 13-15 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Skakoon (US Patent Application 2004/0044348). 
Claim 13: Skakoon’348 discloses a device having a handle (28), a shaft (14) connected to the handle (paragraph [0038]) and a tip having a carrier (22). 
The carrier (22) forms a partial cylindrical wall (Figure 5) forming a cavity. 
There is a body (24) that is removably positionable within the cavity (paragraph [0037}. 
Claim 14: Skakoon’348 discloses the body (24) includes a tip portion(34)  that is located outside of the cavity (paragraph [0037], Figures 3 and 5). 
Claim 15: Skakoon’348 discloses the tip portion (34) of the body (24) extends distally from the carrier (22). The tip (34) is configured for creating a subcutaneous tunnel (paragraph [0038]). 
Claim 23: Skakoon’348 discloses the cavity is configured to receive a connector body of an implantable lead extension (100; Figure 23 and paragraph [0057]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann’094, as applied to claim 13, further in view of Chinn et al. (US Patent 8,409,233). 
Claim 16: Mann’094 teaches the limitations of claim 16 including that the carrier (32) is removably coupled to the shaft (12) via a connector (20’). Mann’094 does not teach a threaded engagement, but states that various methods of connecting the carrier to the shaft can be used (column 6, lines 21-29). 

Chinn’233 teaches the carrier (32) is removably detached to shaft (12), as in Mann’094. Chinn’233 explicitly discloses a threaded engagement as an alternate connection mechanism between the carrier and the shaft (column 7, lines 41-48).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Mann’094 with a threaded connection between the shaft and carrier, as taught by Chinn’233, because Mann’094 explicitly discloses the use of alternate connection mechanisms and Chinn’233 explicitly discloses a threaded connection as an alternate connection mechanism in the same device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        12 August 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771